I should like, first of all, on behalf of the delegation of the Kingdom of Morocco, to extend to Ambassador Choudhury our sincere congratulations on his election as President of the General Assembly. We are convinced that his eminent qualities as a statesman, together with his great experience in international affairs, are the best guarantee of the success of this important session. We are particularly satisfied at seeing him preside over our work because brotherly ties and many affinities link his country, Bangladesh, with the Kingdom of Morocco.
I also take this opportunity to express to his predecessor. Ambassador Jaime de Pinies, our deep satisfaction with the remarkable way in which he fulfilled the mandate we entrusted to him at the opening of the previous session. Once again he provided proof of his exceptional skill and his great faith in our Organization.*
 We wish to reiterate to our Secretary-General, Mr. Javier Perez de Cuellar, our profound esteem and our appreciation of his tireless and persistent efforts in the past five years to enable our Organization fully to shoulder its responsibilities in the maintenance of international peace and security and in the attainment of a better world characterized by stability and co-operation between all States. Since his election as Secretary-General, Mr. Perez de Cuellar has continually sought, with courage and selflessness, to strengthen the role of the United Nations, by his many initiatives and by suggesting measures which could give the United Nations the means to react more effectively, to both threatened and actual armed conflicts.
We hope that the Secretary-General will accept, at the end of his first term, the assurance of our trust and our gratitude for his services to the community of nations. He may be sure that we shall continue to extend our co-operation to him.
The commemoration of the fortieth anniversary of the United Nations provided us last year with an opportunity to take stock of the achievements of our Organization and analyse the shortcomings and flaws which prevent it from attaining the goals and objectives we have set ourselves. It is encouraging that we have unanimously reaffirmed the continuing validity of the principles of the Charter and clearly asserted our desire to promote the strengthening of our institution to enable it to respond better in future to the requirements of our time.
To this end, the General Assembly has devoted great-attention to the question of improving the efficiency of the administrative and financial functioning of our Organization. Thus, we have expressed our collective belief that the United Nations would be better able to make its contribution to solving the many problems disrupting our world if its structures and methods of work were rationalized and its financial situation definitively improved. The Group of High-level Intergovernmental Experts set up for this purpose has just submitted detailed recommendations, which deserve our careful consideration, with the need to strengthen confidence in the United Nations uppermost in our minds.
The Moroccan delegation, foe its part, is eager to make its full contribution towards the adoption of rational, objective decisions which will increase the efficiency of the Organization and its ability to cope with the political, economic and social problems for which it is responsible.
We have unanimously proclaimed the year 1986 the International Year of Peace. We have thus shown our determination to initiate Fresh ideas and action in favor of peace, which remains the primary objective of our Organization. In proclaiming an International Year of Peace, we were guided by the conviction that the promotion of international peace and security requires a commitment on the part of all States to resolute action on non-recourse to the use of force, the peaceful settlement of disputes, non-intervention, disarmament, decolonization, respect for the principle of self-determination, and the elimination of all forms of discrimination. The promotion of peace also requires a collective and sustained effort in favor of development.
Of course, many demonstrations have been held throughout the world which have helped to increase public awareness of the urgent need to think and to act in a systematic and innovative way with a view to achieving the goals of the United Nations. However, it must be noted that the international scene continues, as in the past, to present a disturbing image because of the persistence of many flash-points of tension, the exacerbation of certain conflicts, the widening of the gap between the rich and the poor nations and the continuation of the uncontrolled arms race.
In southern Africa one of the most explosive situations continues to confront the international community. Pursuing its reactionary and anachronistic policy, the Pretoria regime is maintaining and stepping up its oppression of the people of South Africa. Despite all the initiatives taken to bring about the advent of a democratic multiracial society, the Government of South Africa is continuing to strengthen the shameless system of apartheid. Its proclamation of the state of emergency and its long list of crimes and violations of the most fundamental rights
of the human person provide, once again, proof of the intransigence of the Pretoria regime and its refusal to respond to the general indignation aroused throughout the world by its policy of racial discrimination.
Turning its back on the inevitable course of history and the most sacred values of civilization, the South African regime has opted for an adventurous policy of headlong onslaught and is engaged in repeated acts of aggression against its front-line neighbors, thereby sowing the seeds of a general conflagration in southern Africa.
Supporting the people of South Africa and the other peoples of that part of our continent, the Kingdom of Morocco will continue to provide them, as in the past, with unreserved assistance in their struggle against the apartheid regime.
Universal awareness of the seriousness of the situation prevailing in southern Africa and the dangers inherent in it has led to the rallying of the entire international community around the idea of imposing sanctions on South Africa. We express the hope that our Assembly will be able during this session to decide on appropriate sanctions to compel the Government of South Africa to respect the rule of the majority and the fundamental rights of the human person.
Eight years have elapsed since the Security Council adopted resolution 435 (1978), which established a plan for the peaceful and democratic settlement of the Namibian problem. Here again, the Pretoria regime has contrived to erect obstacles to prevent the implementation of the United Nations plan which was to lead Namibia to independence. The Kingdom of Morocco reiterates its unreserved support for our Namibian brothers and calls upon the international community to redouble its efforts to hasten the liberation of Namibia from South Africa's illegal occupation.
For 40 years the Middle Bast has been the theater of bloody conflicts seriously endangering international peace and security. However, that region, the cradle of the revealed religions and the part of the world where civilization has flourished from time immemorial, has always been a land of coexistence among all the children of Abraham. Jews and Arabs have lived there on perfectly good terms, contributing through their common genius to the enrichment and flourishing of the heritage of human civilization. This model of harmonious relations between Jews and Arabs prevailed for centuries, throughout the Arab-Islamic world. I n Morocco particularly, this coexistence was strengthened over the centuries and has been maintained intact to this day, with tolerance and respect for the differences between Jews and Muslims in Morocco, bound by their common commitment to being Moroccan and to the sacred values of the nation.
Thus we can only deplore the fact that the tragedy created in the Middle East over the past 40 years and the vicissitudes experienced in the region in that time have exacerbated the antagonisms to the point where people have come to believe that any coexistence between Jews and Arabs is out of the question. However, an effort of imagination should make it possible to overcome existing obstacles and to lead to a return to the original harmony which formerly permitted the children of Abraham to contribute together to the building of one of the most brilliant civilizations of the Mediterranean world.
For this to happen, Israel must come to its senses and realize that its own interests impel it to put an end to its intransigent attitude, which undermines the path to peace. It is undeniable that this objective can be attained only if Israel recognizes all the legitimate rights of the Palestinian people, in particular its right to return to its homeland and its right to the establishment of its own State.
It is also undeniable that the establishment of peace requires withdrawal from all the occupied Arab territories. The solution of the tragic problem of the Middle East would enable the peoples of the region to recover the spirit of understanding and the foundations of their ancestral symbiosis, a source of progress and renewed prosperity in that part of the world. This vision of the future is embodied in the Arab peace plan adopted unanimously at Fez in 1982, which established the most appropriate principles for a just and lasting settlement of the Arab-Israeli conflict.
Hence we regret that this realistic and constructive step, which has met with broad approval, has so far, unfortunately, been blocked by Israel.
We consider that it is the duty of the international community to pursue its efforts to bring about an age of peace in that part of the world. To achieve this, several formulas have been put forward in search of a comprehensive solution for the Israeli-Arab problem. Reference has been made to an international conference or a preparatory committee, as well as the possibility of an international forum. As far as we are concerned, we believe that pragmatism and realism should guide us in our quest for peace and stability in that troubled region. Any solution which has the support of the-parties and the principal Powers concerned will enjoy our full support.
We feel that an international conference bringing together the countries concerned, the Palestine Liberation Organization, which as the sole legitimate representative of the Palestinian people is alone able to make the necessary commitments, and also the Powers with vital interests in the region and world responsibilities would constitute an appropriate forum for the search for and implementation of a comprehensive peace plan for the Middle East.Morocco and Lebanon are linked by so many ties and affinities. We share with that brother Arab country common roots in history and the same commitment to the values of democracy and respect for fundamental freedoms. Therefore we must reiterate once again our grave concern at the tragic situation and upheaval that have prevailed in Lebanon for a decade. The tragedy experienced by this brother country is exacerbated by foreign interference and the presence of foreign troops.
We are convinced that the Lebanese people are capable of finding a solution to their problems within a national framework that they are capable of recovering their cohesion and unity, provided that an end is put to all occupation of the territory by foreign armed forces.
The continuation of the fratricidal war between two members of our Organization, Iraq and Iran, is a matter of grave source to us. That conflict, which has lasted all too long, has already cost considerable loss of life and threatens at any time to spread its destruction to the entire Gulf region. Nevertheless, there has been no lack of attempts at mediation to put an end to it. The United Nations, the Islamic Conference and the Movement of Non-Aligned Countries have endeavored to convince the two warring parties of the need for an immediate end to hostilities and for a peaceful settlement to their dispute. We must acknowledge that Iraq has shown its good will and has agreed on many occasions to commit itself to a process of negotiated settlement. We hope that the Islamic Republic of Iran will finally heed the many appeals made to it. Wisdom, the voice of reason and the enlightened self-interest of all peoples in the region so require.
The denial to some countries of their right to choose freely their political, economic and social system manifested in outside interference and foreign occupation, is yet another source of tension in international relations.
The Kingdom of Morocco- which stalwartly defends full respect for independence, territorial integrity and the sovereign equality of States, makes an urgent appeal for the evacuation of foreign troops from Afghanistan so that that country say regain its original role as a non-aligned, free and sovereign country. The efforts of the Secretary-General of our Organization to bring about a peaceful settlement of that problem deserve our encouragement and support.
My country deeply deplores the continued occupation of the territory of Democratic Kampuchea. We remain convinced of the need for the withdrawal of the Vietnamese troops so as to allow for a peaceful settlement of that problem and for the establishment of a lasting peace in South-Bast Asia.
External interference has also seriously disturbed stability in Central America. Morocco hails the efforts of the countries concerned to establish regional joint efforts and eliminate interference in their internal affairs. It is incumbent upon the international community to support and encourage the efforts of the Contadora Group to set up the machinery for a peaceful solution, based on respect for national sovereignty and for the territorial integrity of all States in the region.
As regards what has come to be called the Question of the Western Sahara, my delegation has on many occasions in the past 10 years presented to this Assembly the various aspects of that problem. I should like, however, to recall the most recent developments in that issue, and more specifically, the peace initiative undertaken by the Secretary-General of the United Nations. For indeed the Kingdom of Morocco, like all the other parties concerned, received a letter, dated 20 March 1986, in which Mr. Perez de Cuellar proposed:
 "to begin in New York mi 9 April 1986, under his own auspices and with the presence of the personal representative of His Excellency Mr. Abc'ou Diouf, President of Senegal and current President of the Organization of African Unity, negotiations with a view to establishing a cease-t -- re and organizing a referendum in the Western Sahara, pursuant to the relevant resolutions of the Organization of African Unity and the United Nations. It is to be understood that those negotiations will take place separately between the parties to the conflict,"
All the parties concerned responded favorably and in writing to this appeal by agreeing to th i framework and to the objective proposed.
Consequently, the United Nations began to deal with that problem and on that basis two series of negotiations took place in New York in April and May of 1986 in the Office of the Secretary-General of the United Nations, following which Mr. Perez de Cuellar submitted to the parties a memorandum setting forth precise questions concerning the overall aspects of a referendum. I should like to inform this Assembly that the Kingdom of Morocco has officially and solemnly agreed to the organization of a referendum for self-determination, monitored and safeguarded by the united Nations.
The Kingdom of Morocco has therefore participated, and will continue to participate, sincerely and in a constructive spirit, in the process of good offices undertaken by the Secretary-General. His Majesty King Hassan solemnly confirmed to him, during the Secretary-General's visit to Morocco on 15 and 16 July of this year, that that was the case. Morocco believes that this process deserves the support of all peace-loving countries, for it is part and parcel of the basic principles of our Organization, to wit, the peaceful settlement of disputes and the right of peoples to self-determination. We should then encourage the Secretary-General of the United Nations and the current President of the Organization of African Unity to continue their efforts to bring about a just and fined solution to that problem. He hope that solution will lead to harmony and dialog, which have always been inherent in sub-Saharan relations and without which our region will remain prey to upheavals and foreign designs.
As a Mediterranean country, bordering on the important maritime navigation route of the Gibraltar Straits, Morocco attaches special importance to the maintenance of peace and stability in the Mediterranean. My country will spare no effort to transform the Mediterranean region into a zone of peace, security and co-operation, free from any tension or confrontation. In our view, co-operation and joint efforts among the countries in the north and those to the south of the Mediterranean are an excellent way to achieve that objective.
Over recent years terrorism has continued to wreak havoc the world over. That criminal scourge endangers and destroys innocent human lives. It seriously endangers the fundamental freedoms of the human person and the stability of States. Morocco, which has always opposed all practices contrary to the universal values of human civilization, condemns the use of terrorism whatever its provenance.
My delegation welcomes the increased awareness the world over of a need to combat this evil. We would recall in this connection that Arab leaders meeting at the special Summit Meeting in Casablanca in August 1985 vigorously denounced terrorism in all its forms and origins. We are pleased that last year the international community expressed its belief in the need to heighten the awareness of world public opinion as to the dangers of this grave scourge and to increase international co-operation so as to put an end to acts of terrorism and their underlying causes.
Since its inception the United Nations has attached great importance to the issue of disarmament. Aware of the close links which exist between security of States, development and disarmament, we have continued to work for the adoption of concrete measures which might put an end to the unbridled arms race.
It is regrettable to note that the stockpiling of armaments, already at levels which threaten the very survival of mankind, is increasing, and this only heightens our legitimate concern.
The frenetic arms race causes colossal expenditures amounting annually to hundreds of billions of dollars, at a time when two thirds of the world population is living in poverty, squalor and underdevelopment. In this connection, we regret the fact that the International Conference on the Relationship between Disarmament and Development, scheduled for last July, was not held. We note, unfortunately, that the aim of general and complete disarmament under effective international control, which we set for ourselves, is nowhere near achievement.
The Conference on Disarmament in Geneva, the only body for multilateral negotiations, is deadlocked and finds itself unable to produce an international instrument on priority questions of disarmament, particularly in the sphere of nuclear disarmament and chemical weapons.
Within the framework of bilateral negotiations we are now witnessing an exchange of proposals and counter-proposals on both sides, especially in the sphere of nuclear disarmament.
The contacts and meetings which took place recently between representatives of the two major Powers, especially those held in Geneva and Moscow, give us further hope for a forthcoming Soviet-American summit meeting with tangible results in the sphere of disarmament*
When we consider the international economic situation we observe that the world is going through a period of great confusion. A cumulative process of long-lasting crisis is developing without any agreement being reached either on the gravity of the symptoms or on the adequate therapeutic means to be applied.
Therefore, the objective of the new international order has become a subject of contempt, the Charter of economic rights and duties of States has been opposed; the inter national development strategy disregarded; multilateral co-operation weakened; the very uniqueness of underdevelopment as a typical phenomenon of modern times has been systematically denied. Even though we live in a shrinking and increasingly interdependent world, the major developed countries continue to prefer piecemeal measures to global and lasting solutions.
Their trade and technological competition goes hand in hand with the divergence of their monitoring initiatives and budgetary Programs, with the resulting adoption of economic policies incompatible with development requirements.
It is widely recognized that the economic crisis is world wide. It is neither a cyclical phenomenon nor mere happenstance but rather the result of deeply rooted structural inadequacies. It is rooted in the close relationship which exists between monetary, financial, trade relations and development prospects. It is characterized especially by the unbearable weight of a growing and virtually irresoluble indebtedness, by the considerable drop in the price of commodities, the grave deterioration in the terms of trade, increased protectionist policies and a reverse transfer of resources.
The crisis of external indebtedness, in particular, will not be satisfactorily solved for the developed creditors or the developing debtors and international financial and banking institutions without, first, a massive transfer of resources of all types towards the developing countries} secondly, without a common campaign against protectionism and restrictive business practices; thirdly, without adequate stabilization in commodity markets; and fourthly, without new forms of debt rescheduling and terms and conditions based on growth and the development strategies of the debtor countries.
Finally, we must add that the debt crisis cannot be reduced without a new substantial decrease in interest rates in real terms, which in the past decade have reached record figures, and without a stabilization of exchange rates whose excessive fluctuations have been exacerbating the uncertainty of the J or Id economic environment.
As long as these questions are not considered in a comprehensive and integrated way, the activities of some will be constantly offset by the reaction of others, without the slightest chance of a renewal of growth, investment and development.
The Kingdom of Morocco therefore believes that the Co-ordination of economic policies among developed countries and the compatibility cf such policies with development requirements would be greatly facilitated by the establishment of a multilateral monitoring machinery which would, in a symmetrical and equitable way, find comprehensive and joint solutions to the distressing problem of widespread crisis, growth and development. Despite the crisis of multilateralism, there is no reason for the United Nations, in its work and deliberations being unable to help decide on broad ways and means for the convening of a conference on a reform of the international financial and monetary system which might guarantee the interest of all and more specifically those of the developing world.
Prosperity for one region at the expense of another is less and less possible without jeopardizing the foundations of our common future.
As for the thirteenth special session of the General Assembly on the Critical Economic Situation in Africa, even though it may be too early to evaluate all of its implications, our feeling remains that a cautious policy of support and vague promises made by the international community were not on a par with our common responsibility, nor with the tragedy of a sorely tried continent. The enormous commitment in concrete, precise terms, which is the African act of faith, has not had an impact on the needs of a continent wallowing in its debts which must face the most serious obstacles at each and every step of its development process. The Food and Agricultural Organization (FAO) predicts that in this region, by the year 2000:
"There might be massive and repeated famine; imports of foodstuffs might reduce even the most prosperous African States to bankruptcy and many countries will find themselves at the limit of survival." At a time when some do not hesitate to call Africa "the lost continent", we, on the contrary, would like to hail the courageous efforts made by our continent in its struggle for recovery, development and dignity. Morocco, at any rate, hopes that international commitments will meet African needs, as regards the mobilization of financial resources, the development of technical capacity, the relieving of the external debt burden and its servicing within an appropriate international institution. Our world Organization is the only one in the world where peoples can forge a pact of solidarity to overcome the dangers and tragedies facing mankind.
Our differences and the variety of our problems and ideas should not be an obstacle to our living together and to the establishment of true co-operation a song nations. He must draw upon the principles and ideals of the Charter for the materials with which we must build a better, more supportive and more humane world where peace, security and progress for all mankind can prevail.